Citation Nr: 1732385	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-22 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected peripheral vascular disease of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter is currently before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).

The Veteran appeared at the RO and testified before the undersigned Veterans Law Judge (VLJ) in October 2013.  A transcript of the hearing is of record.

The Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in December 2014 for additional development.  The case returned to the Board and the claim for entitlement to an initial compensable rating for service-connected peripheral vascular disease of the bilateral lower extremities was denied in a March 2016 decision.  The Veteran appealed the March 2016 Board decision to the Court, resulting in a January 2017 Joint Motion for Remand (JMR) by the parties.  A February 2017 Court Order remanded the matter for compliance with the instructions in the JMR.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded the issue of entitlement to an initial compensable rating for service-connected peripheral vascular disease of the bilateral lower extremities in December 2014 because the Veteran contended that the disease had increased in severity.  The Board's December 2014 remand directed the AOJ to schedule the Veteran for a VA examination to determine the current severity of his service-connected peripheral vascular disease, and directed the examiner to address whether there were diminished peripheral pulses or an ankle/brachial index (ABI) of 0.9 or less.  VA provided an examination in March 2015, but the examiner failed to determine the Veteran's then current ABI, and instead reported his ABI as of May 2013.  Further, the examiner did not indicate if the Veteran's peripheral pulses were diminished.  

The Court also indicated that the March 2015 examination was inadequate due to its failure to offer an opinion as to whether the Veteran experienced claudication on walking more than 100 yards.  Although the examiner noted that he did not experience claudication upon walking with a walker, Diagnostic Code 7114 specifically lists a criterion for a 20 percent rating as claudication on walking more than 100 yards.  38 C.F.R. § 4.104.  As noted by the Court, effectively, any claudication upon walking, no matter how far the Veteran must walk to cause it, satisfies that 20 percent criterion.  Therefore, the examiner's statement fails to adequately address whether or not claudication exists upon walking.   When VA undertakes to obtain a VA examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Based upon the foregoing, a new VA examination is necessary.

Also, since the record indicates that the Veteran continues to receive VA treatment for his service-connected conditions, updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding post-service VA treatment records from October 2015 to present.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the manifestations and current level of severity of his service-connected right and left lower extremity peripheral vascular disease.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  All pertinent symptomatology and findings should be reported in detail.

The examiner must specifically address whether the peripheral vascular disease of either the right or left lower extremity is manifested by claudication on walking more than 100 yards, and if the Veteran has diminished peripheral pulses or an ankle/brachial index of 0.9 or less.  This includes conducting any testing necessary to determine a current ankle/brachial index; whether the peripheral pulses are currently diminished; and whether claudication manifests on walking more than 100 yards.  If claudication manifests on walking less than 100 yards, the examiner must determine at what specific point, in yards, it manifests when walking on a level grade at two miles per hour.  The examiner must further indicate whether any trophic changes (e.g., thin skin, absence of hair, dystrophic nails) and/or persistent coldness of the extremity are present.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The complete bases for all medical opinions must be provided.

4.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




